DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the antireflection layer” in the twelfth line of the claim.  It is not clear if this is reference to the first or second antireflection layer.  Examiner assumes that this is the first antireflection layer as claimed.
Claim 1 also recites that the absorption layer is disposed between the first and second antireflection layers.  The claim further recites that first film is adjacent to the first antireflection layer in the absorption layer, second film adjacent to the second antireflection layer in the absorption layer, third film adjacent to the absorption layer in the antireflection layer, and fourth film adjacent to the absorption layer in the second antireflection layer.  It is not clear how the absorption layer is in the first and second antireflection layers, given that the 
Claim 6 recites the limitation “wherein the first and second films are a common film”.  It is unclear if this means that the first and second films are the same material or formed from common materials.  Examiner assumes that either scenario would meet the limitations.  Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga (US 20170285230).
Koga discloses an optical element, system, and apparatus.  Concerning claim 1, Koga discloses the optical element (FIG. 1; Example 2, para. 0118-0123) has an area where the transmittance varies and comprises a substrate upon which first and second antireflection layers (elements 12 and 14) are disposed with an absorption layer (element 13) therebetween (abstract; para. 0024-0123).  As shown in Table 2, in association of forming the first and second antireflection layer, a first film is denoted as film number 10 and second film is denoted as film 
Regarding claim 5, the above disclosure and interpretation regarding the first and second antireflection films and the above disclosure regarding claim 1 are applicable to claim 5.  Concerning claim 6, in this instance the first and third films are denoted as film numbers 10 and 8 respectively and the second and fourth films are denoted as film numbers 2 and 4 respectively. Given that the refractive indices are recited to be the same refractive indices, the materials are the same and considered “common”.  Alternatively, since the materials used to form the layers are known materials, the materials are “common” (para. 0104).  With respect to claim 7, as shown in Table 2, films denoted as film numbers 6 and 7 are respectively first and second absorption layers (Table 2; para. 0120-0121).  
Regarding claims 8 and 9, as shown in Figure 1, the thickness increases from the center to the periphery and has a curved increase; as such, this curved increase would result in a concentric film thickness distribution.  Concerning claim 10, the absorption layer is not provided at the center (claims 15 and 16).  With respect to claim 11, the extinction coefficient of the absorption layer is from 0.05≤k≤0.4, which would meet the limitations as claimed (para. 0050).  Regarding claims 12 and 13, the optical element is part of a plurality of optical elements with an apparatus that has an image sensor (FIGS. 14A and 14B; para. 0136-0151).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (US 20170285230).
Koga discloses the above and includes in the second example, a film 11 having a refractive index of 1.24971 and a substrate having a refractive index of 1.49830.  Given that claims 2 and 3 are silent to the particular materials and range wavelengths of light the material is to be transmitting, these two layers can be considered the first and second transmitting members, wherein the difference in refractive index is less than the claimed expression.  With respect to claim 4, with the above interpretation, the resulting antireflection films each have 4 films and would meet the limitations as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas et al. (US 20070178315), Okami et al. (US 20060110587), and Serwazi et al. (EP 238128
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783